Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a stray magnetic field” on line 7 is unclear whether the phrase is referring to the “a stay magnetic field” on line 6 or adding an additional “a stray magnetic field”.  
The phrase “the stray magnetic field” on line 8 and line 10 lacks the proper antecedent basis, as being unclear which stray magnetic field is being referred, since there are two “a stray magnetic field”, line 6 and line 7, are preceding the phrase.
Claims 2-4 are rejected because these inherit the deficiencies of claim 1.
Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase “a sensor device” is unclear whether the phrase is referring to the “a sensor device” of claim 9 or adding an additional “a sensor device”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hembacher (US 2013/0242282 A1).

Regarding claims 1 and 5, Hembacher discloses a method for positioning a component part of an optical system, the method comprising:
providing an optical system (Figs. 1-3), comprising:

a sensor device (36) configured to detect a stray magnetic field (paras [0053], [0056]);
using the sensor device (36) to detect a stray magnetic field (para [0056]);
determining, depending on the stray magnetic field detected via the sensor device, at least one correction signal (35) for an actuating member (37) of the displacement device to compensate an optical aberration caused by the effect of the stray magnetic field on a position of at least one of the component parts (paras [0051]-[0056]); and
applying the correction signal to the actuating member (37) to position the at least one displaceable component part (25, 30), wherein
determining the at least one correction signal comprises using a force feedforward control model or a position feedforward control model (para [0055]).

Regarding claims 2 and 6, the method of claim 1, wherein the sensor device (36) is in a region of a first component part (40), and the displacement device (25, 30) is in a region of second component part (away from 40) which is different from the first component part (see Fig. 2).

Regarding claims 3 and 7, the method of claim 1, wherein the sensor device (36) and the displacement device (25, 26) are arranged in a region of the same component part (considering 40, 28, 37 being a same component) of the optical system.

Regarding claims 4 and 8, the method of claim 1, comprising detecting the stray magnetic field in a plurality of directions and/or at a plurality of positions via the sensor device (para [0050]).


a plurality of component parts (17, 18, 20, 21, 22, 25, 30); and
a sensor device (36) configured to detect a stray magnetic field (paras [0053], [0056]);
wherein:
at least one component part (25, 30) is displaceable in a controlled fashion (Fig. 2 and paras [0039], [0053]); and the sensor device (36) is a constituent part of a forward control device (35) configured to control position of the at least one of the component part (para [0055] and Figs. 2 and 3).

Regarding claim 10, the optical system of claim 9, wherein the sensor device comprises a plurality of sensor elements (two 36 shown in Fig. 2) configured to detect a spatial distribution of the stray field (para [0032] a radiation source 3 emits in different wavelength range).

Regarding claim 13, the optical system of claim 9, further comprising: 
a regulating device (35) signal-connected to the sensor device to detect the stray magnetic field; and a sensor device (36) configured to detect a position of one of the component parts (paras [0052]-[0055]).

Regarding claim 17, the optical system of claim 9, further comprising:
a regulating device (35) signal-connected to the sensor device to detect the stray magnetic field; and a sensor device (36) configured to detect a position of one of the component parts, wherein the sensor device comprises a plurality of sensor elements (two 36s shown in Fig. 2) configured to detect a spatial distribution of the stray field (para [0032] a radiation source 3 emits in different wavelength range).


an illumination optical unit (4); and
a projection optical unit (1 and para [0031] line 1-3), wherein:
the apparatus comprises an optical system according to claim 9 (see the rejection for claim 9); and the apparatus is a projection exposure apparatus (para [0031] lines 1-2).

Regarding claim 19, the apparatus of claim 18, wherein the illumination optical unit (4) comprises the optical system (see Fig. 1).

Regarding claim 20, the apparatus of claim 18, wherein the projection optical unit (1) comprises the optical system (see Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hambacher.


Regarding claims 12, 15 and 16, Hambacher discloses the claimed invention as set forth above except for the displacement device comprising an actuating member (Fig. 2, 37) configured to compensate an effect of the stray magnetic field on a position of at least one of the component parts of the optical system, wherein the actuating member has a control bandwidth of at least 10 Hz.  It would have been obvious to one having an ordinary skill in the art before the effective filing date to make the displacement device comprising an actuating member configured to compensate an effect of the stray magnetic field on a position of at least one of the component parts of the optical system, wherein the actuating member has a control bandwidth of at least 10 Hz , since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art, as being motivated to make an effective apparatus.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5/8/2021
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872